Title: To Thomas Jefferson from Brissot de Warville, 10 February 1788
From: Brissot de Warville, Jacques Pierre
To: Jefferson, Thomas



Monsieur
Paris ce 10 fevrier 1788. No. 11. rue St. Nicaise.

Nous croirions Vous Manquer, Mr. Claviere et moi, et trahir la cause de L’humanité, si, formant ici une Société pour L’abolition de La traite des Nègres à L’Instar de celle de Londres, Nous ne Vous faisions pas part de cette entreprise, et si nous ne vous invitions pas à concourir à ce projet par Votre appui et Vos Lumières. Nous avons fixé à Mardi prochain La 1ère. assemblée dont L’objet est d’organiser cette société, et d’arrêter Les objets dont elle s’occupera. Vous nous ferés un vrai plaisir de L’honorer de votre présence et de vos conseils. Si vos affaires ne Vous le permettoient pas, Nous espérons que M. Short, que nous Invitons à y venir, Vous remplaceroit. Je vous prie de vouloir bien me prévenir de ce que Vous ferés. L’assemblée se tiendra à 6. heures précises, Maison de M. Claviere, au Coin des rues Grange aux belles et des marais, au bout de la rue Lancry, derrière L’opéra.
Je suis avec Respect Monsieur Votre très humble et très Obt. Serviteur

Brissot de Warville


Vous verrés dans le dernier No. de L’analise des papiers Anglois, Les détails relatifs à cette Société.

